DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 03/28/2022 and the IDS filed 01/25/2022.

Claims 1-4, 9-10, 12-13, 16, 21, 24-27, 32, 39, 41-42 are pending and being examined.  Claims 5-8, 11, 14-15, 17-20, 22-23, 28-31, 33-38, 40, and 43 are canceled.  Claims 4, 10, 12-13, 16, 24, 26, and 39 are amended with no new subject matter being  introduced.

Claims 1-4, 9-10, 12-13, 16, 21, 24-27, 32, 39, 41-42 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of the cumulative limitations of independent claim 1 with particular attention to “at least one gas separation means configured to be carried by the aerial unit…wherein the at least one gas separation means is configured to separate at least one designated gaseous matter from the air…wherein the aerial unit is configured to transfer the stored separated gaseous matter to the non-aerial unit”.
Geneste (US 2012/0073682 A1) is considered to be the closest prior art.  
Geneste teaches at least one aerial unit configured to be airborne (Fig. 1 balloon stations 2A-2C); at least one non-aerial unit (Fig. 1 target areas Z); at least one separation means configured to be carried by the aerial unit (6 of Fig. 1); storage means configured to be carried by the aerial unit (Fig. 1 drones 7 and toric balloon 4); a controller configured to control the system’s operation (Fig. 1-2 calculator 15); and an energy source configured to enable the system’s operation (i.e., photoelectric generator, paragraph [0030]).  Geneste teaches the at least one gas separation means is configured to separate at least one designated gaseous matter from the air wherein the at least one separated gaseous matter is configured to be stored within the storage means by teaching trapping water droplets from the clouds (Geneste, paragraph [0034]).  Geneste teaches water is supplied to the system which is converted to oxygen and hydrogen and distributing liquid hydrogen to target areas (Geneste, abstract).
Geneste does not teach nor obviate a gaseous matter capture system wherein the aerial unit is configured to transfer the stored separated gaseous matter to the non-aerial unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734